Case 9:20-cv-80147-RLR Document 9 Entered on FLSD Docket 02/03/2020 Page 1 of 11




                            U NITED STA TES DISTR IC T C O              QF D BY L IQ
                                                                                   V'<           D c.
                                                                                                    .


                            SO U TH ER N D ISTRICT O F FLO lD A
                                                                               FE8 û3 2222
                                    CASE N O .9:20-CV -80147-RLR
                                     JURYTRIALREQUESTED                       îto,
                                                                                AC
                                                                                .
                                                                                   LJE
                                                                                     k.lî
                                                                                  ogol ,-w.
                                                                                          p.
                                                                                           tE
                                                                                           Rl
     JAN E K O E,an individualfiling pseudonym ously
                  Plaintiff
     VS.
     A M A R CH AN DER M AINI aliases G ALLAN TV K .A M AR CM 4,AM A RCM 2.VIK M M
     K M S.and VIK M M K UM A R M AN SING H ,an individual
     G UA R AN TEED REM O VA LS,a Canadian com pany
     REPZE,a fraudulentLLC
     EXPERT REM O VAL S,a fraudulentLLC
     IN TERNET R EM OV ALS,an A ustralian com pany
     M ARCA G LO BAL,LLC .d/b/a lnternetlteputation.com ,a Colorado LLC
     AM ARU TU TECH N OLO G Y d/b/a K ODD O S,a Hong K ong lim ited company
     M INC LAW ,an O hio Law firm
     K EVIN A NG ILERI,an individual
     R ON ALD LINC O ,an individual
     M ICH A EL SC HERN ,an individual
     JAM ES JO H N ,an individual
     JIM BURNS,an individual
     SCO TT BREITENSTEIN ,an individual
     AR M A N AL1d/b/a 134 SO LUTIO N S BD ,an individual
     VIK M M PAR M A R aliasesM A TT H AM P and M A RTIN H O M N,an individual
     JO H N DO ES 1-15,inclusive,
                  D efendants.

                 PLAINTIFF'S M O TIO N TO PRO CEED UND ER A PSEUD O NY M
            N OW COM ES the plaintiff,JANE KO E,a law studentseeking to proceed
     pseudonym ously,and forherM otion forLeave to File herCom plaintUsing a Pseudonym ,nun
     pro tunc,she assertsasfollow s:


                                       FA CTUAL BACK G R OU ND
            Plaintiff,Jane Koe,isdom iciled in W estPalm Beach,Florida when notattending a dual
     degree US and UK law schoolprogram . She worksasa couturierand Gne artistpainterwhen
     notattending school. HerCom plaintoutlineshow herreputation has been dam aged,herprivacy
      invaded through the publication and public disclosure ofprivate inform ation by D efendantAm ar
      ChanderM aini. DefendantM ainiis a con artistcatfish based in M um bai,lndia w ho hasplaced
Case 9:20-cv-80147-RLR Document 9 Entered on FLSD Docket 02/03/2020 Page 2 of 11




     Plaintiffsnam e and libellousinform ation on dozensofblogs and gripe websites collectively
     term ed Bashing W ebsites. Plaintiffhasspentthousandsofdollarson rem ovalfeesto Rem oval
     W ebsites,only to discoverboth M ainiand the Bashing W ebsitesthem selves are engaged in
     copying and recopying each postto extortfurtherm oney outofPlaintiffand othervictim s.
     Plaintiffhasthusfiled acom bination Iaw suitagainstM ainiand againstthe Bashing and Rem oval
     W ebsites.
            The offending conductbegan in July of2017 afterPlaintiffrespectfully declined
     m arriageto D efendantM ainion accountofhim conning herand herfam ily w ith a false nam e,
     falseage,falsejob,falseresume,andfalsecredentials.Shepromptlyreturnedtheengagement
     jewelryandengagementringtohisfamilyviaUSPScertifiedmailwhichhadasignatureon
     delivery. M ainidid notreturn the cash and gold dowry to Plaintiffand herfam ily. M ainibegan
     a blog in July of2017 w here hebegan posting libellousinform ation aboutPlaintiffwritten in a
     w ay to capture SEO attention. M ainiconnected w ith Koe'sfriends,fam ily,w ork colleagues,
     classm ates,and fashion/artw ork clientsusing im postersocialm edia profiles,registered herfor
     fem ale-seeking-transsexualdating sitesand otheronline servicesso thatshe would be
     bom barded w ith calls,texts,and inappropriate advances. M aini'slieswere given w idespread
     publicity on Bashing W ebsites and m ade Koe look like a serialcheaterand apatheticand
     unethicalin heracadem icw ork,w hen she isan abstinentvirgin and a top ranked studentather
     school. M aini's angerescalated to unreasonable proportionsand he used the expansive reach of
     the Internet,travelled across country Iines,and even solicited and conspired w ith othersto
     disruptand com prom ise Plaintiff s reputation,Iivelihood,and em otionalwell-being.
            Plaintiff initiated proceedings in Australia asM ainiisa citizen ofA ustralia butw ithdrew
     the case due to bullying and increasing retaliation from M aini. M ainibegan sending death
     threatsand posting m ore regularly with increasing vitrioland frequency when Plaintifffirstfiled,
     and asa resultshe w ithdrew hercase. Plaintiffnow issom ewhatstrongerthanksto supportand
     encouragem entfrom hertherapistand isin a position to f5leagain in herhome country ofthe
      United States and herhome districtofW estPalm Beach,Southern Florida. M ainicontinuesto
     harassPlaintiffw ith late nightm essagesand callsfrom untraceable phone num bers,vandalism of
      herbelongings(includingherBerninaandJukisewingmachinesandhercar),andinsultingher
      parentsby calling them horrific nam es.
Case 9:20-cv-80147-RLR Document 9 Entered on FLSD Docket 02/03/2020 Page 3 of 11




            This Iitigation w illnecessarily involve furtherpublication,discussion of,and parsing of
     every statem ent,written post,and actdepicting Jane Koe in a negative light. Plaintiffhum bly
     requeststhisCourtforperm ission to '
                                        tile the m atterusing a pseudonym forPlaintiffagainstAm ar
     ChanderM aini,Guaranteed Rem ovals,Repze,ExpertRem ovals,InternetRem ovals,M arca
     G lobal,Am arutu Technology,M inc Law ,Kevin Angileri,Ronald Linco,M ichaelSchern,Jam es
     John,Jim Burns,ScottBreitenstein,A rm an A li,Vikram Parm ar,and John Does l-15,inclusive
     forthe follow ing:
               (1)FraudulentM isrepresentation
               (2)Defamation
               (3)lnvasionofPrivacy
               (4)CivilRICO j1962(c)
               (5)CivilRICO j1962(a)
               (6)CivilRICO jl962(b)
               (7)CivilRICO j1962(d)
               (8)ComputerFraud andAbuse
               (9)Breach ofthelmplied CovenantofGood Faithand FairDealing
               (10)TortiouslnterferencewithAdvantageousBusinessRelationship
               (11)DeceptiveTrade
               (12)CivilConspiracy.

     TheDefendantsarewellawareofPlaintiff'strueidentityandwillnotsufferanyprejudicein
     theirdefense upon service ofthisaction.

                                          LEG AL A NALYSIS
           The FederalRulesofCivilProcedure 10(a)liststhatûûthetitleofthe complaintmust
     namealltheparties''andtheFederalRulesofCivilProcedure l7(a)liststhatfdanactionmustbe
     prosecuted in the name ofthe realparty in interest.'' Certain exceptions have been recognized
     underwhich partiesmay accesstheCourtsusing tsctitiousnames(e.g.,dûlohn Doe,''CilaneKoe'').
     Fictitious nam es have been perm itted to protectthe privacy ofchildren,rape victim s,and other
     particularlyvulnerablepartiesorwitnesses.SeeDoev.BlueCrtps'
                                                               ,
                                                               NdrBlueShield Unitedof
     Wisconsin,l12F.3d869,872(7thCir.1997)andDoev.Cityofchicago,360F.3d667,669-670
Case 9:20-cv-80147-RLR Document 9 Entered on FLSD Docket 02/03/2020 Page 4 of 11




     (7th Cir.2004). lnboth cases,theCoul'tacknowledgesitsdutyto determ inewhether
     circumstancesEjustifythedeparturefrom thenormalmethodofproceedinginfederalcourts.''

     W hen weighing w hetherto perm ita party to proceed pseudonym ously,Courtsconsider
     discretionary factorsthatinclude:
     (1)Riskofretaliatoryphysicalormentalharm toinnocentnon-parties.SeeSeeRoev.Bernabei
     drWachtelPLLC,85F.Supp.3d89,96(D.D.C.2015)(quotingNat'        lAss'nofWaterfront
     Employersv.Chao,587 F.Supp.2(190,99 (D.D.C.2008)).
     (2)TheextenttowhichtheidentityoftheIitiganthasbeenkeptconfidential.SeeDoev.Oshrin,
     299F.R.D.100,l03(D.N.J.2014).
     (3)Themagnitudeofthepublicinterestinmaintainingtheconfsdentialityofthelitigant's
     identity;orwhether,becauseofthesubjectmatterofthelitigation,thestatusofthelitigantasa
     publictsgure,orotherw ise,there is a particularly strong interestin know ing the litigant's
     identities,beyond the public'sinterestwhich isnorm ally obtained. See D oe v.Cabrera,307
     F.R.D.1(D.D.C.2014)and Doev.Oshrin,299 F.R.D.100 (D.N,J.2014).
     (4)WhetherthePlaintiffisparticularlyvulnerable.SeeJohnDoev.TrusteesofDartmouthColl.,
     No.18-CV-690-JD,20l8W L 5801532,at*3(D.N.H.Nov.2,2018).
     (5)W hether,becauseofthepurely legalnatureofthe issuespresented orotherwise,there isan
     atypically w eak public interestin knowing the litigant'sidentities. SeeD oe v.Cabrera,307
     F.R.D.1(D.D.C.2014)and Doev.Oshrin,299 F.R.D.l00 (D.N .J.2014).
     (6)Theundesirability ofan outcomeadversetothepseudonym ousparty and attributableto the
     party'srefusalto pursue the case atthe price ofbeing publicly identified. See Doe v.Cabrera,
     307F.R.D.1(D.D.C.2014)andDoev.Oshrin,299F.R.D.100(D.N.J.2014).
     (7)W hetherthemotivationsofthepartyseekingtoproceedpseudonymously,orthoseopposing
     theuseofapseudonym,are illegitimate. SeeDoev.Cabrera,307 F.R.D.1(D.D.C.2014)and
     Doev.Oshrin,299F.R.D.100(D.N.J.2014).
     (8)W hetherthePlaintiffrisksprosecution foradmitting to engagein illegalactivity.SeeDoev.
     Stegall,653 F.2d 180,l86 (5th Cir.1981).
     (9)PossibledisclosurebyPlaintiffofinformation ofddtheutmostintimacy.''SeeDoev.Cabrera,
     307 F.R.D.1(D.D.C.2014)and Doev.Oshrin,299 F.R.D.100 (D.N.J.2014).



                                                      4
Case 9:20-cv-80147-RLR Document 9 Entered on FLSD Docket 02/03/2020 Page 5 of 11




    (10)RiskofinjurytoPlaintiffifidentified.SeeDoev.Cabrera,307F.R.D.1(D.D.C.2014)
    andDoev.Oshrin,299F.R.D.100(D.   N .J.20l4).
    (11)PossibleprejudiceofDefendantsbyPlaintiff'suseofapseudonym.SeeDoev.Shakur,164
    F.R.D.359,361(S.D.
                     N .Y.1996).
    (12)Degreeofeconomicharm to thePlaintiffifheridentity isknown.SeeDoes1thruz'
                                                                               E-
                                                                                ft-fff,
    214F.3d 1058(9thCir.2000).
    (13)WhetherlessdrasticmeansofpreservingthePlaintift-'sinterestsareavailable.SeeDoev.
    Ind.BlackExpo,Inc.,923 F.Supp.137,l40 (S.D.lnd.1996).
            W ith regard to the risk ofretaliatory physicalorm entalharm to innocentnon-parties,
    Plaintiffisescaping an abusive and toxic arranged m arriage set-up to a con artistcatfish nam ed
    A m arChanderM aini. He hasthreatened Plaintiffand herdiabetic parentsto m akecounter-
    law suits and to sue them and theirem ployeesifPlaintiffsues. He hasalso com m itted m ultiple
    actsofphysicalviolencetowards Plaintiff sdog,Cham p,including one instance where hetried
     to m urderherdog. Plaintiffis in tremendousfearforherphysicalsafety as DefendantM ainihas
     notstopped despite hersending him m ultiple cease and desistnoticeson officialletterhead.
     Plaintiffeven retained a solicitor in Australia to send him a cease and desistnotice and did not
     achieve herdesired result. He hasbeen relentless in attacking Plaintiffand herfam ily forover
     two and a halfyearson end,going so farasto brandish herm other -an accounting
     professional a Sichild abuser''on hundredsofwebsites,which hasalready affected herm other's
     reputation and accounting em ploym entprospects. Plaintifr sm otherisnow receiving
     psychologicaltreatm entfordepression.
            The identity ofPlaintiffhasrem ained confidentialto date and there isno need forthe
     publicto know the identity ofPlaintiff. W hile Plaintiffcannotargue thatthe case w illattract
     ûtatypically w eak''public interest,asthe m attersathand coverinternetdefam ation and are certain
     to attractatleastsom epublic interest,Plaintiffisa patientbeing treated fordepression and itis
     notin herbestinterestm edically forheridentity to be revealed.
            Plaintiffisincredibly vulnerable personally,professionally,and psychologically. She
     w illsufferreputationalharm ,dam ageto hercareer,and hindrance in future legalem ploym ent
     prospects ifhertrue identity is revealed,particularly becausethiscase is sureto receive m edia
      attention asittoucheson the relevancy ofthe Com m unications Decency Act230 and involves
      both civilRICO and extortion claim s. Such cases invariably attractm edia attention astheseare
Case 9:20-cv-80147-RLR Document 9 Entered on FLSD Docket 02/03/2020 Page 6 of 11




    relevantand pertinentissuesaffecting m illionsofw omen escaping abusive relationships. But
    m ostimportantly,Plaintiffw illsufferpsychologicalharm ifhernam e isdisclosed publicly.
    Plaintiffiscurrently undergoing DialecticalBehaviorTherapy as a resultofthe abuse she has
    faced from DefendantM ainiand Cognitive BehaviorTherapy asa resultofthe cyberstalking she
    hasfaced from Defendantsrunning Bashing W ebsitesand Rem ovalW ebsites. A fterovertw enty
    six suicide attem ptsin the 2019 year,Plaintiffis atsevere risk ofanothersuicide attem ptshould
    hername be revealed asitwould be detrim entalto herprogressoutofdepression and into a
    healthymodeoflife.PriortomeetingDefendantMaini,Plaintiffwasahappy,well-adjusted
    young wom an,butm eeting him and being abused by him psychologically and elmotionally sent
    herto m ultiple suicide w atches and resulted in traum atic surgeriesshe isonly now recovering
    from . Plaintiffhasbeen putin such a dire position financially due to the im pactoflibelabout
    heronlineaffectinghersmallbusinessthatshecould notpay the$450,000retainerfeequotedto
    herby a top litigation boutique to representher. A sa result,Plaintiffis representing herself.
    Losingheranonymitywillonlyexacerbatehersituationasayoungwomanjuststartingher
    career. ln thecaseofDoev.Cabrera,307F.R.D.1,6 (D.D.C.2014),the Courtruled that
    forcing a litigantw ho iscurrently undergoing psychologicaltreatm entto revealtheirtrue identity
    m ay be detrim entalto theirprogress. Plaintiffhas suffered trem endouspsychologicalharm asit
    isand ithastaken tremendouscourage forherto bring forth thislaw suitin an attem ptto protect
    herself. In particular,Plaintiffw illhave to disclose inform ation ofûûthe utm ostintim acy''in
    discovery,including butnotlim ited to records ofhersuicide attem pts,and itis in the best
    interestofherpsychologicalhealth thatthisinform ation be shielded from public consum ption.
           Furtherm ore,com pelling Plaintiffto identify hernam e on every courtGling w ould m ake
    the Plaintiff snam e available to thepublic indefinitely. In the age ofthe lnternet,w herethe
    StreisandEffectisforeveratplay,couldsubjectthePlaintifftofurtherpsychologicaltrauma.ln
    thecaseofDoev.Cabrera,307F.R.D.l,6(D.D.C.2014),theCourtdeterminedthatlitigating
    in the Plaintiff's nam e w ould cause the Plaintifffurtherpsychologicalharm .
           Finally,Courtshave perm itted partiesto proceed undera pseudonym w here the Iitigation
    w ould publicize an allegation,whethertrue orfalse,so heinousthatitconstitutesa tsbadge of
    infam y orhum iliation in the m odern world thatits presence should be an autom atic ground for
    concealing the identity ofa party to a federalsuit.'' SeeD oe v.Blue Cross drBlueShield United
Case 9:20-cv-80147-RLR Document 9 Entered on FLSD Docket 02/03/2020 Page 7 of 11




    of Wisconsin,112F.3d869,872(7thCir.1997)andseeDoev.Smith,412F.supp.zd944,945
    (C.D.111.2006).
           In thiscase,Plaintiff ssuitincludesallegationsthatDefendantM ainicreated a female-
    seeking-transsexualdating profile which listed Plaintiff sphone number,physicaladdress,m ake
    and modelofhercar,and place ofschool,on top ofm ultiple libellouspostson dozensofcheater
    gripew ebsites,accusing Plaintiffofheinousactsoffraud. DefendantM ainialso accused
    Plaintiffofiitlunking out''ofSdnum erous''universities,having a tûcolorfulhistory with gigolos,''
    ddcheating herway in''to universities,hiring peopleto dûw rite allherpapersand help hergetgood
    enoughgradestosqueakbyandgraduate,''Sdgoringjtobars,''''cheatingwithsomanymen ghel
    Iostcount,''having a ûtw hite fetish,''and m ore.
           Plaintiffisan abstinentvirgin from a very conservative and traditionallndian fam ily.
    She graduated atthe top ofherclassofevery university she attended,hasonly kissed one m an in
    herentire life M aini hasalw aysbeen aw om an ofintegrity,and hasauthored numerousbooks
    forchildrenandadults,allherownwork.Asalaw studentseekingemploymentasajudicial
    clerk aftergraduation,she hasbeen laserfocused from day 1on making the gradesto write on to
    herschool'sfJw Review and volunteering ather1aw school'slegalaid clinic. Heram bition isto
    one day becom ea m edia Iaw yerand work in a large 1aw firm setting. These accusations notonly
    characterize Plaintiff in the w rong light,butalso they constitute defam ation and Iibel. M aini
    cheated on Plaintiffthroughouttheirrelationship w ith strippersand w aitressesand conned her
    fam ily outofa m ultim illion-dollardow ry. Underno circum stancesdid Plaintiffevercrossany
    lineswithvarioussuitorswhoapproachedher.lnfact,Plaintiffevenrejectedadinnerofferfrom
    a handsom eyoung m an w ho w asnota con artist,m erely because ofM aini'sobsession w ith
    controlling everything aboutw hatshe wore,ate,read,and spoke. Plaintiffrelies on hergood
    nameandreputationinschooltoobtainafederaljudicialclerkshipandshehasbigambitionsto
    m ake a nam e forherselfin the legalfield. These false accusations and despicable acts put
    Plaintiffin a difficultposition to obtain legalem ploym entafter 1aw school,which hasbeen an
    expensive undertaking asPlaintiffhasputherselfthrough schoolby selling herpaintingsand
    fashion designs. DefendantM ainiand the variousextortionistscam m ers have also published
    headshotsofPlaintiff s state beauty pageantwin,where Plaintiffw on scholarship m oney to
    continue hereducation,on top ofdistributing childhood toddlerphotosofPlaintiffto various
Case 9:20-cv-80147-RLR Document 9 Entered on FLSD Docket 02/03/2020 Page 8 of 11




    pedophile groupsw ithoutPlaintifpsknow ledge orconsent. Plaintiffhasw ritten to the FBland
    informed them thatM ainiis in possession ofherchildhood photographs.
           Plaintiffis in trem endous fearthatM ainiw illcontinue badgering herabouther
    autoimm une disorderand attacking herparentsand theirem ployees. He has Iabelled hera
    kkdirty,tslthy skank''in a num berofw ebsite postings in an attem ptto reduce Plaintiff sability to
    obtain an arranged m arriage to a suitable boy in hercaste and subcaste.
           The truth orfalsity ofM aini'saccusationsand allegationsw illbe a criticalcom ponentof
    Plaintiff'sdefam ation action and M aini'sdefense thereof. Plaintiff'sability to pursue these
    claim sofdefam ation,invasion ofprivacy,and fraudulentm isrepresentation againstM aini,in
    addition to claim s ofcivilRICO ,com puterfraud,and m ore againstthe Bashing W ebsitesand
    Rem ovalW ebsites M ainihas placed heron,reliesnecessarily upon being able to proceed under
    apseudonym ,atleastthrough discovery. ln the case ofDoe v.Sm ith,412 F.Supp.2d 944,947
    (C.D.111.2006),the Courtpermitted thePlaintifftoproceed anonymouslythrough discovery
    noting(l)ksatthisearlystageofthelitigation,itwouldbedifficultfortheplaintifftodoanything
    morethansimply allege in aconclusoryfashionthatsuch (exceptionallcircumstancesexisti''
    andthat(2)anonymitymaybewarrantedwheredisclosureofheridentitywouldaddtoher
     hum iliation by adm itting itw asheron the referenced sex tape.
            Plaintiffhas been hum iliated trem endously by M aini'sactionsand hisplacem entofher
     in the m iddle ofan extortion ring during a very stressfultim e ofyearfor1aw school. The
     Southern Districthasallow ed Plaintiffsto proceed anonym ously w here allegationsare ofûûthe
     utm ostintim acy''w ith leew ay forthe possibility ofrevisiting the anonym ous designation Iateron
     in the litigation process.
              ln lightofthese circum stances,w ith particularem phasison Plaintiff scurrent
     psychologicaltreatm entprogressand Plaintiff sculturalbackground,Plaintiffvel'
                                                                                  y hum bly
     requeststhe Courtto perm itherto proceed anonym ously through the com pletion ofdiscovery.
     Aflerthispoint,this issue m ay be revisited,bearing in m ind thatrevealing Plaintiff sname w ill
     severely hinderherprogressin therapy.
            W HEREFORE,the Plaintiff,Jane Koe,respectftllly requests leave to file the attached
     Com plaintatLaw,nuncpro tunc,againstDefendantsAm arChanderM aini,G uaranteed
     Rem ovals,Repze,ExpertRem ovals,lnternetRem ovals,M arca G lobal,A m arutu Technology,
     M inc Law,Kevin Angileri,Ronald Linco,M ichaelSchern,Jam esJohn,Jim BurnssScott
Case 9:20-cv-80147-RLR Document 9 Entered on FLSD Docket 02/03/2020 Page 9 of 11




    Breitenstein,Arm an A li,Vikram Parm ar,and John Does 1-15,inclusive,using a pseudonym .
    Plaintiffrecognizesthatthe anonymousdesignation m ay be revisited atthe close ofdiscovery.



        RESPECTFU LLY SUBM ITTED ,in W estPalm Beach,Florida,this31Stday ofJanuary,

                                                                                   /s/Jane Koe
                                                                         Jane Koe,a pseudonym
                                                                             Law StudentPro Se
                                                                          7750 Okeechobee Blvd
                                                                                    Suite 4-481
                                                                     W estPalm Beach,FL 33411
                                                                           Phone:(929)400-7746
                                                            Emai1:j?#-(àqJiç?.
                                                                             çJj.
                                                                                !.
                                                                                 t::tio)1 k1!).
                                                                                              g.
                                                                                               4xç>q)




                                                  9
Case 9:20-cv-80147-RLR Document 9 Entered on FLSD Docket 02/03/2020 Page 10 of 11




                                   C ER TIFICA TE O F SERVICE

           I hereby certify thata true and correctcopy ofthe foregoing w asserved in person by
     paperfiling on January 31,2020 atthe W estPalm Beach,Southern D istrictofFlorida Clerk of
     CourtO ffice. 1have retained the processservice firm D iligentProcessServices run by
    M ichelle Abram s to serve allDefendantson the Service Listbelow . Som e Defendantsw ill
     need to be served using the Hague Convention.

                                                                                      /s/Jane K oe
                                                                           Jane K oe,a pseudonym
                                                                              Law StudentPro Se
                                                                           7750 O keechobee Blvd
                                                                                       Suite 4-481
                                                                      W estPalm Beach,FL 33411
                                                                           Phone:(929)400-7746
                                                             Email:>1n<-
                                                                       kf)<ti
                                                                            -(.
                                                                              tg;!!.
                                                                                   if).
                                                                                      !?.
                                                                                        (?:.
                                                                                           ktqktda<ç)-
                                                                                                     !m




                                                     10
Case 9:20-cv-80147-RLR Document 9 Entered on FLSD Docket 02/03/2020 Page 11 of 11




     SER VIC E LIST                                              KevinA ngileri
                                                                 UnknownAddress
     AmarChanderM ainialiasesgallantvk,                          Arizona
     amarcm4,amarcm - z,Vikram KM S,and Vikram                   United StatesofAmerica
     KumarM ansingh
     UnknownAddress                                              Am arutu Technology
     M umbai,lndia                                               One lsland East
     Em ail:w2!                                                  Level23,
                .
                g.!p(!!(
                     .    -
                          4,
                           -.6(
                              )!!t:
                                  1',
                                    !!)k:. ç-f,t!
                                                .
                                                !2.              18 W estlandsRoad
     Efnai1:k4(
              ??.èrq.
                 .    !).
                        k!.
                          p-d.y!r.4
                                  '
                                  p)?li.
                                       (?-iL?i
                                             .
                                             ,)g.l.
                                                  n.9).
                                                      i
                                                      ..
                                                       l.
                                                        ,çf).
                                                            ?
                                                            .
                                                            ))   HongKong,Hong Kong
     Elaaai1:yi.
               )
               $
               .-
                r(kt1'
                 .   .
                     ).
                      '?
                       -.
                        k!l-tIi.ti
                                 ;.
                                  :?.
                                    r(t
                                      ..
                                       1
                                       -.f?p-?
                                             >. ,
                                                .ç-
                                                  #).!
                                                     '
                                                     .
                                                     ).
                                                      ).
                                                                 M inc Law
     Guaranteed Removals                                         200 ParkAvenue
     3425 HarvesterRoad
                                                                 Suite200
     Suite#200                                                   OrangeVillage,OH 44122
     Burlington,Ontario L7N 3M 7                                 United StatesofAmerica
     Canada
                                                                 Ronald Linco
     Repze                                                       Unknown Address
     9615 E County Line Road                                     United StatesofAm erica
     Suite 8#444
     Centennial,CO 80112                                         Arm an AIid/b/a/()4 SolutionsBD
     United StatesofAmerica                                      Unknown Address
     Phone:(970)458-8143                                         Dhaka,Bangladesh
     Em ail:rq(!)(
                 ).
                  y1t
                    J.
                     /.)
                       J.
                        %t
                         .p-;
                         -  x.=ç.J.
                                  z!
                                   q-t                           M ichaelSchern
                                                                 1640 South Stapely Drive
     ExpertRem ovals                                             Suite 132
     UnknownAddress                                              M esa,AZ 85204
     United StatesofAmerica                                      United StatesofAmerica
      Phone:(888)447-4949
                                                                 Jim Burns
      lnternetRem ovals                                          U nknow n
      Unknown StreetAddress
      Greenville,SC 29606
                                                                 Email:jipl(ti
                                                                             tti1
                                                                                4k3.
                                                                                   4
                                                                                   j.
                                                                                    (
                                                                                    )illj
                                                                                        luqf?ln.
      United StatesofAm erica
                                                                 Phone'
                                                                      .(864)362-2207
      Email:kaI
              z1((1 )kç?x1n%!àp.
                               >'
                                .pJ.#zçq(!
                                         J                        ScottBreitenstein
      Phone:(866)434-5797                                         Unknown Address
                                                                  Ohio
      M arcaGlobal,LLC.d/b/a                                      United StatesofAmerica
      InternetReputation.com
      7100 EastBelleview Avenue                                   Vikram ParmaraliasesM attHam p and M artin
      Suite310                                                    Horan
      Greenwood Village,CO 801l1                                  Unknown Address
      United StatesofAm erica                                     IndiaorBangladesh
       JamesJohn
       Unknown Address
